Dear Mr. Long:
We are in receipt of your request for an opinion regarding amendments to a home rule charter which may be inconsistent with the Louisiana Constitution. Specifically, you have asked:
     Whether or not Section 6-03(D) of the Donaldsonville Home Rule Charter is consistent with Article VI, Section 5(C) of the Louisiana Constitution of 1974, and if not, which law should prevail?
In response to your question, Article VI, Section 5(C) of the Louisiana Constitution of 1974 states:
     A home rule charter shall be adopted, amended, or repealed when approved by a majority of the electors voting thereon at an election held for that purpose.
LSA-R.S. 33:1395.4 states:
     The method and frequency of amending the charter shall be provided in said charter. The charter shall provide a procedure in which the local governing authority or resident of the municipality or parish may propose changes in the charter.  The proposed changes in the charter shall be approved by a majority of the electors of the municipalities or parish as provided by Article VI, Section 5 of the Louisiana Constitution of 1974. (Emphasis Added.)
Section 6-03(D) of the Donaldsonville Home Rule Charter states:
     Proposals to amend or repeal this charter shall not be submitted more often than every two years and no amendments or repeal shall shorten the term for which any official was elected or reduce the salary of the office for that term.
Therefore, in response to your question regarding the consistency of the Donaldsonville Home Rule Charter, it is our opinion that Section 6-03(D), which provides for the frequency of amending said charter, is consistent with the Louisiana Constitution, and specifically, R.S. 33:1395.4 allows a governing authority to provide for the frequency of amending a charter.
If we can be of further assistance in this matter, please advise.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL:tcw:lg